STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

JUNE MEDICAL SERVICES, LLC D/B/A NO. 2022 CW 1077
HOPE MEDICAL GROUP FOR WOMEN,

KATHALEEN PITTMAN, MEDICAL STUDENTS

FOR CHOICE, ON BEHALF OF ITSELF AND

ITS MEMBERS, AND CLARISSA HOFF, M.D.

VERSUS

JEFF LANDRY, IN HIS OFFICIAL
CAPACITY AS ATTORNEY GENERAL OF

LOUISIANA, AND COURTNEY N. PHILLIPS, OCTOBER 5, 2022
IN HER OFFICIAL CAPACITY AS

SECRETARY OF THE LOUISIANA

DEPARTMENT OF HEALTH

 

In Re: Louisiana Attorney General Jeff Landry and Secretary
Courtney N. Phillips of the Louisiana Department of
Health, applying for supervisory writs, 19th Judicial
District Court, Parish of East Baton Rouge, No.
720988.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

STAY DENIED; WRIT GRANTED. The district court’s September
29, 2022 judgment which granted plaintiffs’ motion to compel and
set a scheduling order is vacated. This matter is currently on
appeal from the grant of a preliminary injunction. La. Code
Civ. P. art. 2088 provides that the jurisdiction of the trial
court over all matters in the case reviewable under the appeal
is divested, and that of the appellate court attaches, on the
granting of the order of appeal, and thereafter, the trial court
has jurisdiction in the case only over those matters not
reviewable under the appeal, subject to certain exceptions
inapplicable herein. Matters “not reviewable under the appeal,”
have generally been interpreted to give the trial court
continuing jurisdiction over all issues that are unaffected by
the appeal. Succession of Smith v. Portie, 2019-409 (La. App.
3d Cir. 12/30/19), 288 So.3d 187, 191; Bernhard MCC, LLC v.
Zeringue, 2018-30 (La. App. 5th Cir. 5/30/18), 250 So.3d 342.
The petition filed by plaintiffs seeks relief in the form of
preliminary and permanent injunctions based on the same
principles. We find that the matters reviewable under the
appeal of the grant of the preliminary injunction encompass
issues common to both the grant of the preliminary injunction
and the request for a permanent injunction. Accordingly, we
find that the district court erred in ruling that discovery and
trial on these issues may proceed during the pendency of the
appeal. The district court lacks jurisdiction to allow
discovery and/or conduct a trial in this matter while the appeal
remains pending.

VGW

JMG

EW
COURT OF APPEAL, FIRST CIRCUIT

A.Sx()

DEPUTY CLERK OF COURT
FOR THE COURT